In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-788V
                                   Filed: September 14, 2018
                                         UNPUBLISHED


    KRISTI ARRANT,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Damon Louis Beard, Townsley Law Firm, Lake Charles, LA, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

         On June 13, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury caused by an influenza
(“flu”) vaccination she received on October 1, 2014. Petition at 1; Stipulation, filed
September 10, 2018, at ¶ 4. Petitioner further alleges that she suffered the residual
effects of her injury for more than six months. Petition at 2; Stipulation at ¶ 4.
“Respondent denies that the flu vaccine caused petitioner to suffer a shoulder injury or
any other injury or her current condition.” Stipulation at ¶ 6.

       Nevertheless, on September 10, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the Internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $99,131.56 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                            OFFICE OF SPECIAL MASTERS

KRISTI ARRANT,                                            )
                                                          )
                        Petitioner,                       )       No. l 7"788V
                                                          )       Chief Specia.I Master
        v.                                                )       Nora Beth Dorsey
                                                          )       ECF
SECRETARY OF HEALTH                                       )
AND HUMAN SERVICES,                                       )
                                                          )
                        Respondent.                       )


                                                      STIPULATION

        The parties hereby stipulate to the following matters:

         I. Kr i sti Arrant, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Yaccine Program").

The petit i on        seeks compensatio n for injuries allegedly related to petitioner's receipt of the

influenza ("flu") vaccine,              which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3(a).

        2. Pet iti oner received a flu vaccine on or about October 1, 20 14.

        3. The vaccine was administered within the Un i ted S tates            .




        4. Petit i oner alleges that she suffered a shoulder injury caused by the administration of

the Octobe r I,         2014 flu vaccination and that she suffered the residual effects of this injury for

more than six          m o n th s   .




        5   .   .   Petitioner represents that there has been no prior award or settlement of a civil ac tion

for damages on he r           behalf as a result of her alleged vaccine injury.

        6.          Respondent denies that the flu vaccine caused petitioner to suffer a shoulder injury or

any other injury or her current condition.


                                                              1
         7. Ma� ntaining their above-stated pos i tions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the


compensation described in paragraph 8 of this Sti pulation     .




         8. As soon as practicable after an entry ofjudgment r eflecting a decision consistent with

the terms of this Stipulation, and after petitio ner has fled an election to re ceive compensati on


pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue


the following yaccine co mpensa tion payment :


                      A lump sum of $99, 131.56 in .the form of a check payable to petitioner.
                      This amount represents compensation for all damages that would be available
                      under 42 U S C . § 300aa- l 5(a).
                                 .   .




         9. As soon as practicable after the entry ofj udgment on entitlement in this case, and after

petitioner has filed both a prop er and timely election to receive com pensat i on pursuant to 42

U.S.C. § 300aa-21(a){l), and .an appli ca tion the parties will submit to further proceedings before
                                                  ,




the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

pet i tion   .




             10. Petitioner and her attorney represent that they have identified to respondent all known


sources of payment for items or services for which the Program is not p rimar ily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance polic ies Federal or
                                                                                        ,




State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et s eq )) or entit ies that provide health services on a pre-paid basis.
                  .   ,




             11. Payment made pu rsuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance :with 42 U.S.C. § 300aa-l 5(i), subject

to the availability of sufficient stat utory funds.
                                              "




         12. The parties and their attorneys further agree and stipulate that, except for any award



                                                      2
for a ttorney    '   s fees and lit iga tion costs, the money provided pursuant to t h is Stipulation will be

used s olely for the benefit of pet iti one r as contemp l at ed by a strict             constru ction   of 42 U.S.C.

·§ 300aa-15(a) and (d),                and s u bje ct to the conditions   of 42 U.S.C. § 30 0a a 15 (g ) and (h).
                                                                                                -




          13. In retu rn for the payment s described in paragr aph s 8 and 9, petitioner, in her

ind iv idual ca paci ty and on behalf of her h eirs executors, adm inistrators, successors or assi gns
                               ,                                ,                                                       ,




does forever         irre voc a bly and unconditionally release, acquit and d is ch ar ge the United States and

the Secretary of Hea lt h              and Human Serv i ce s from any and all actions or causes of action

(including agreeme nts judgments, claims, damages, loss of services, expenses and all demands
                                   ,




of whatever kind or nature)                 that have been b rought, could have been brought, or could be t ime ly

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program,       42 U S C § 300aa-10 et seq., on account of, or in any way g rowing out of, any and all
                       .   .   .




known or un known suspected or _unsus pecte d personal inj u ries to or death of p etitioner re su lting
                               ,




from,   or alleged to have resulted from, t h e flu va cci nation administered on Octobe r 1, 2014, as

alleged by petitioner in a �etit ion �or vaccine compensation fled on or about June 13, 2017, in

the United States Court of Federal                  Claims as p etiti on No. l 7-788V.

           14. If pet i t i oner should die p rior to entry ofj ud gment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

          _1 5. If the s pecial master fails to iss ue a de cis ion in complet e confo rmit y with the terms


of this St ipu lat ion or if th e          Court of F edera l Claims fails to enter j u dgm ent in conform ity with a

de c is i on   that is in complete conformity with the terms ofthi·s Stipu lation then the parties'
                                                                                                ,




set tlement     and t h is Stip ul ation shall be vo idab l e at the sole discretion of either party.

           16. This St ip u lat io n expresses a full and complete negotiated settlement of l i abil it y and

damages claimed under the National Childhood Vacc ine Injury Act of 1986, as amended, except



                                                                    3
as otherwise noted in par agraph 9 above. There is absolutely no agreement on the part of the

parties hereto   to make any payment or to do any act or thing other than is herein expressly stated

and   clearly agreed to. The parties further agree and u n derstand that the award described in this

Stipulation may reflect a compromise of the parties' respective positi ons as to liability and/or

amount of damages, and       further, that a change in the nature of the i nj ur y or condition or in the

items of compensation so ught, is not grounds to modify or revise this agreement.

          17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury   or any other injury or her current cond iti on .

          18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors,   administrators, successors, and/or assigns.

                                         END OF STIPULAnoN



I

I

I

I

I

I

I

I

I

I

I


                                                      4